Citation Nr: 0526631	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-32 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES


1.  Entitlement to service connection for traumatic arthritis 
of the left side. 

2.  Entitlement to service connection for lumbar spine 
disability. 

3.  Entitlement to service connection for a left shoulder 
disability. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

A claim of service connection for hepatitis was developed for 
appellate review, but in an undated statement from the 
veteran's representative to the RO, it was indicated that the 
appellant no longer wanted to pursue the issue.  The RO 
acknowledged the withdrawal in January 2004.  Consequently, 
this issue has been withdrawn and is not before the Board for 
appellate consideration.  38 C.F.R. §§ 20.200, 20.202, 20.204 
(2004).  

In August 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO in Louisville, Kentucky.  A copy 
of the hearing transcript has been associated with the claims 
file. 

(The issue of entitlement to service connection for a left 
shoulder disability will be addressed in the REMAND section 
following the order in the decision below). 


FINDINGS OF FACT

1.  The appellant does not have traumatic arthritis of the 
left side.

2.  The veteran does not have a lumbar spine disability that 
is attributable to his period of military service. 


CONCLUSIONS OF LAW

1.  The veteran does not have traumatic arthritis of the left 
side that is the result of disease or injury in incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  The veteran does not have a lumbar spine disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. § 1110.  Hence, in the 
absence of proof of a present disability, service connection 
may not be awarded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The United States Court of Appeals for 
Veterans Claims has held that, under the law cited above, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred or aggravated during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from qualifying military 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

Service medical records, along with post-service private and 
VA treatment and examination reports, dated from 1996 to 
2004, are completely silent for any subjective complaints, 
clinical findings, or treatment referable to injury or 
traumatic arthritis of the left side (service medical records 
reflect that in July 1973, the veteran sustained trauma to 
his right lower anterior ribs).  The record does not show any 
such current disability that is attributable to trauma 
sustained in service.  Thus, in the absence of such evidence, 
there is no basis for a grant of service connection for 
traumatic arthritis of the left side.  38 C.F.R. § 3.303.  
Additionally, there is no evidence of record showing any 
diagnosis of arthritis within a year of the veteran's 
separation from service so as to allow for application of the 
one-year presumption of service incurrence or aggravation.  
38 C.F.R. §§ 3.307, 3.309. 

The veteran maintains, in both written statements to the RO 
and in hearing testimony before the undersigned Veterans Law 
Judge, that he currently has a lumbar spine disability as a 
result of an in-service fracture to the lumbar spine.

Service medical records reflect that the veteran sustained a 
crack at the left transverse process at L3, after he fell 
down some stairs (see March 1974 service medical record).  He 
was given medication and placed on bed rest.  A July 1974, 
Statement of Medical Condition, reflects that the veteran 
underwent a separation medical examination and that there was 
no change in his condition. 

Post-service VA and private treatment and examination 
reports, dated from 1996 to 2004, are of record.  X-rays of 
the lumbar spine, performed in May 2001, revealed 
degenerative changes at L5-S1.  An evaluation by VA in 
November 2003 reflects that the examiner indicated that he 
had reviewed the claims file prior to the examination.  The 
examiner reported an in-service history with respect to the 
veteran's lumbar spine, which is consistent with that 
reported above.  The veteran indicated that from the time he 
was discharged from service in 1974, until eight years prior 
to the November 2003 examination, he had not sought any 
treatment for his lumbar spine.  While he reported having 
occasional backaches to his family physician, no specific 
treatment was provided.  The veteran reported an employment 
history of having worked in a cigarette factory for twenty 
years.  

After a physical evaluation of the lumbar spine in November 
2003, the VA physician entered a diagnosis of chronic lumbar 
spine pain (it was noted that previous X-rays of the lumbar 
spine revealed L5-S1 degenerative disc disease).  The VA 
examiner opined that it was unlikely that the veteran's 
current back complaints were related to his fall in service, 
and that they were more consistent with his age and 
occupational history.  Overall, the VA examiner noted that 
there was no connection between the veteran's current 
degenerative disc disease at L5-S1 and his in-service 
transverse process fracture at L3. 

A February 2004 VA examiner opined, after a physical 
evaluation of the veteran's lumbar spine, that there was some 
degenerative changes in the lower lumbar spine, but "not any 
more than what one would expect in a 49-year-old male."  

A VA opinion, dated in September 2004, reflects that the 
examiner had reviewed the claims file.  The VA examiner noted 
that the veteran was not present for an examination.  After a 
complete review of the claims file, with specific attention 
to the service medical records, the VA physician concluded 
that it was unlikely that there was any residual disability 
resulting from the in-service L3 fracture.  In bolstering his 
opinion, the VA examiner reasoned that the in-service L3 
fracture was nondisplaced--meaning that it had completely 
healed without any resulting structural damage to the spine 
(i.e., there was no vertebral body involved and no disc 
disease).  The VA examiner also pointed out that recent 
magnetic resonance imaging scans of the spine showed that the 
current abnormal area was completely separate from the area 
of the in-service L3 fracture.  

The Board finds that service connection for a lumbar spine 
disability is not warranted.  In reaching this conclusion, 
the Board notes that a VA examiner has concluded in September 
2004 that the veteran's current lumbar spine disability was 
not related to the in-service fracture at L3.  The examiner 
reasoned that the in-service L3 fracture was a nondisplaced 
fracture, which meant that it had healed completely without 
any resulting structural damage.  The examiner also pointed 
out that recent magnetic resonance imaging scans of the 
lumbar spine showed that the current abnormal area was 
completely separate from the area of the in-service L3 
fracture.  In light of absence of other evidence of record to 
contradict such medical opinion, the Board gives significant 
evidentiary weight to the VA examiner's conclusion and finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for lumbar spine 
disability.  As with the claim for traumatic arthritis of the 
left side, there is no indication in the record that 
arthritis of the lumbar spine was shown within a year of the 
veteran's separation from service.  38 C.F.R. §§ 3.307, 
3.309.  

The Board recognizes the veteran's belief that he has 
traumatic arthritis of the left side and a lumbar spine 
disability that are related to service.  Nevertheless, as a 
layperson, the veteran is not qualified to offer medical 
opinions regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, there is no 
current medical evidence of traumatic arthritis of the left 
side, and a VA physician has concluded that the veteran's 
current low back disability is unrelated to the in-service L3 
fracture.  Accordingly, the claims for service connection for 
traumatic arthritis of the left side and lumbar spine 
disability are denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for traumatic arthritis of the left side 
and lumbar spine disability.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence, dated in 
November 2002 and March 2003, by an October 2003 statement of 
the case and by a November 2004 supplemental statement of the 
case.  In particular, the letters informed the veteran that 
to substantiate the claims for service connection the 
evidence must show a current disability that was related to 
disease or injury incurred in or aggravated by military 
service, or disability that has existed continuously from the 
date of discharge until the present.  The letters advised the 
veteran that VA must make reasonable efforts to assist him in 
getting evidence, including medical records, Social Security 
Administration records, or relevant records not held by any 
Federal agencies.  The veteran was told that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which includes records in his possession.  
Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, was to be provided by the claimant and which portion, if 
any, would be obtained by VA on behalf of the claimant.  38 
U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  (Although all notices 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Regarding VA's duty to assist, service medical records, 
private and VA post-service medical records, and an August 
2005 hearing transcript are of record.  Taken together, the 
Board is persuaded that there is no reasonable possibility 
that further development would unearth any additional 
evidence helpful to the veteran.  This is especially so given 
that VA has had the veteran examined in November 2003 and 
February 2004, and a VA opinion was provided in September 
2004 for the specific purpose of determining whether any 
disability is related to military service.  In addition, in 
August 2005, the veteran provided testimony concerning his 
claims at a videoconference hearing before the undersigned 
Veterans Law Judge.  Consequently, given the standard of the 
new regulation, the Board finds that VA did not have a duty 
to assist that was unmet.  


ORDER

Service connection for traumatic arthritis of the left side 
is denied. 

Service connection for a lumbar spine disability is denied. 


REMAND

The veteran maintains, in both written statements and in 
testimony, that he currently has a left shoulder disability 
that had its onset during active military service.  

Service medical records reflect that the veteran was 
diagnosed as having bursitis (see service medical records, 
dated from November 1971 to January 1972).  Post-service 
treatment and examination reports dated from 1996 to 2004 
reflect that the veteran underwent left shoulder rotator cuff 
repair in July 1995 (see private treatment reports, submitted 
by Norton Suburban Hospital, dated in July 1995).  

A VA examiner has opined that it is less likely as not that 
any current left shoulder disability is related to the in-
service clinical findings of bursitis (see September 2004 VA 
opinion).  Nevertheless, during the August 2005 hearing 
before the undersigned Veterans Law Judge, the veteran 
testified that beginning three weeks after his service 
discharge in July 1974 until mid-August 1987, he had sought 
treatment for complaints relating to his left shoulder from 
two private practitioners:  Dr. Hoffman and Dr. Ringold, both 
located in Louisville, Kentucky.  (Transcript (T.) at page 
(pg.) 6).  In addition, the veteran maintained that while 
employed at the Phillip Morris Corporation, he had received 
cortisone shots in his left shoulder at the health clinic (T. 
at pg. 6).  As these private records are not associated with 
the claims file, an attempt should be made to obtain them 
because they may be pertinent to the veteran's claim for 
service connection for left shoulder disability. 

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  

This case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
car providers who have treated him for 
his left shoulder disability since his 
separation from service in July 1974, to 
specifically include the physicians named 
by him at his recent hearing, both 
located in Louisville, Kentucky (T. at 
pg. 6).  The RO should attempt to locate 
the successor to Dr. Hoffman or the 
individual responsible for his records 
since his death.  Using information 
contained from the August 2005 hearing 
transcript, and obtained from the 
veteran, the RO should also obtain any 
available employment medical records from 
the Phillip Morris Corporation, to 
specifically include medical records and 
physical examination reports, pertaining 
to the appellant.  The RO should assist 
the veteran in obtaining evidence by 
following the procedure set forth in 
38 C.F.R. § 3.159 (2004).  

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


